



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Schellenberg v. Wawanesa Mutual Insurance Company
,









2020 BCCA 22




Date: 20200122

Docket: CA45965

Between:

William Robert
Schellenberg and Linda Rose Schellenberg

Appellants

(Plaintiffs)

And

Wawanesa Mutual
Insurance Company,
Hub International Canada West ULC doing business as
Hub International Barton Insurance Brokers and John Doe

Respondents

(Defendants)




Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Butler

The Honourable Mr. Justice Abrioux




On appeal from:  An
order of the Supreme Court of British Columbia, dated February 19, 2019 (
Schellenberg
v. Wawanesa Mutual Insurance Company
,
2019 BCSC 196, Vancouver Docket S172147).




Counsel for the Appellants:



G. Douvelos

K. Kirkpatrick,
  Articled Student





Counsel for the Respondent, Wawanesa Mutual Insurance
  Company:



S.W. Abramson

D. Wan





Counsel for the Respondent, Hub International Canada West
  ULC:



M.J. Nadeau

S. Ashbourne,
  Articled Student





Place and Date of Hearing:



Vancouver, British
  Columbia

November 19,
  2019





Place and Date of Judgment:



Vancouver, British
  Columbia

January 22, 2020









Written Reasons by:





The Honourable Mr. Justice Abrioux





Concurred in by:





The Honourable Madam
  Justice Newbury

The Honourable Mr. Justice
  Butler








Summary:

This appeal arises from the
dismissal of the appellants action for damages against the respondents with
respect to the appellants homeowners insurance policy, following a fire that
damaged their property. The appellants sought damages against the respondent
insurance company, Wawanesa Mutual Insurance Company (Wawanesa), for
wrongfully voiding their insurance contract based on the appellants failure to
notify of a material change in risk; namely, the existence of a medical marijuana
grow operation. The appellants also sought damages against their insurance
broker, Hub International Canada West ULC (Hub), for breach of contract and
negligence, arguing that Hub failed to ensure they had adequate insurance
coverage. On appeal, the appellants argue the judge misapplied the legal tests
for: (1) determining material risk pursuant to statutory condition 4 set out in
s. 29 of the Insurance Act, R.S.B.C. 2012, c. 1; and (2) for establishing
the standard of care of an insurance broker. Held: Appeal dismissed. The judge applied
the correct legal test for finding a material change in risk in the
circumstances of this case. Accordingly she was not required to decide whether
the insureds knowledge regarding a material risk had to be established by the
insurer on a subjective or objective basis. She also made no reviewable error
in concluding the appellants had not shown that Hub breached the standard of
care owed to them.

Reasons for Judgment of the Honourable
Mr. Justice Abrioux:

I. INTRODUCTION

[1]

On January 21, 2014, an outbuilding located on a property owned by
the appellants was damaged by fire. At all material times, the property was
insured pursuant to a homeowners policy (the policy) underwritten by the
respondent, Wawanesa Mutual Insurance Company (Wawanesa), which had been
obtained by the appellants insurance broker, Hub International Canada West ULC
(Hub).

[2]

This appeal arises as a result of Justice Flemings dismissal of the
appellants action for damages against Wawanesa for voiding the policy based on
the appellants failure to notify it of a material change in risk; namely, the
existence of a licensed marijuana grow operation. The appellants also sought
damages against Hub for breach of contract and negligence on the basis that it
had failed to ensure they had adequate insurance coverage.

[3]

On appeal, the appellants argue the judge:

·

misapplied the legal tests for determining what constitutes a
material risk and for establishing the standard of care of an insurance broker;
and

·

made palpable and overriding errors of fact, in particular, in
finding the appellants knew that the presence of the marijuana grow operation
and the changes made to the propertys electrical system were material to the
policy and ought to have been disclosed by them to Wawanesa through Hub.

[4]

For the reasons that follow, I would dismiss the appeal.

II. BACKGROUND

[5]

The appellants own property in Chilliwack, British Columbia, which
originally contained only their residence. In 2004 and 2005, utilizing the
services of Hub, they purchased a standard homeowners insurance policy
underwritten by Wawanesa.

[6]

From 2004/2005 until 2014, Hub was the insurance broker that assisted
the appellants with their home insurance needs, including the renewal of their
insurance policy each year.

[7]

The property consisted of a large home as well as a large, two-storey
outbuilding. The home and outbuilding were constructed by the appellant, Mr. Schellenberg,
over a number of years, with construction of the outbuilding being completed in
2011 or 2012. The lower storey of the outbuilding was concrete, and was
separated from the upper storey, which was wood-frame construction, by a
suspended concrete slab.

[8]

At some point before building the outbuilding, Mr. Schellenberg had
the electrical service to the house increased from 125 to 200 amps. Later, he
upgraded it to 400 amps in order to supply the outbuilding with 200 amps (the
electrical upgrade).

[9]

In 2012, as a result of serious injuries sustained by their son, the
appellants started a licensed medical marijuana grow operation in the
outbuilding. They did so for therapeutic reasons relating to their sons pain
management, having obtained the necessary licenses from Health Canada.

[10]

Each year, before the appellants policy expired, Wawanesa sent renewal
documents to their home. Hub also sent its customers a standard reminder letter
advising them that they should have received the renewal documents and asked them
to review their policy limits to ensure the coverage was adequate in the event
of a loss (Reminder Letter). The Reminder Letter also included the following
paragraph:

We have also attached Some
Coverage Notes and Recommendations, as further information on how your
coverage may be affected by any changes throughout the policy term. We would be
pleased to discuss any questions or concerns you may have.

[11]

The attachment titled Some Coverage Notes and Recommendations read in
part:

4) Let us know about any changes!

If a Material Change arises during the policy period, this
must be reported to our office immediately. Failure to do so may result in
voiding of the Insurance Policy involved. A Material Change is something
important enough to change the original agreement between the insurance company
and the policyholder.

Some examples of Material Changes which would require that
you notify your insurer would include:

·

Starting a home-based business/farm use

·

Using an auxiliary wood heat source without the insurers
knowledge

·

Renovations or Alterations to the building

·

Changes in occupancy  renting to another party or adding a
second family.

Material Change can be found in
the Statutory Conditions portion of your policy.

[12]

The appellants evidence was that they did not read the renewal documents
sent by Hub.

[13]

The parties agreed that Mr. Schellenberg phoned Ms. Koehn of
Hub after he had completed construction of the outbuilding. Neither could
remember exactly when the conversation took place.

[14]

Ms. Koehn, whose evidence was accepted by the judge, testified that
the conversation took place in 2012 or 2013. At that time, Mr. Schellenberg
told her that he was using the building as a shop to work on cars, and that he
had a hoist for that purpose. She asked whether it was for personal use, and he
replied that it was only for his and his sons personal use. Ms. Koehn
knew from assisting the appellants with their vehicle insurance that working on
cars was a hobby for Mr. Schellenberg and his son.

[15]

Ms. Koehns evidence was that she was not advised of the electrical
upgrade or the grow operation. Mr. Schellenbergs evidence differed
between his examination for discovery and trial as to whether he had advised Ms. Koehn
about the electrical upgrade, although he did confirm that Hub was never
advised of the grow operation.

[16]

On January 21, 2014, a fire occurred in the upper storey of the
outbuilding. An independent adjuster retained by Wawanesa, Robert Orr, attended
at the property the following day. He learned that the appellants were
operating a licensed marijuana grow operation of approximately 300 plants on
the lower level of the outbuilding. According to Wawanesa and Hub, this was the
first time they were made aware of the electrical upgrade and the grow
operation.

[17]

On May 15, 2014, Wawanesa notified the appellants that it was
voiding the policy as of February 1, 2011, the date it allocated for the
change in use of the property, on the basis that had it known of the change in
use, it would have declined to endorse the policy.

[18]

Section 29 of the
Insurance Act
, R.S.B.C. 2012, c. 1 sets
out the statutory conditions that are deemed to be a part of every insurance
contract. Statutory condition 4 provides:

Material change in risk:

4. (1) The insured must
promptly give notice in writing to the insurer or its agent of a change that is

(a) material
to the risk, and

(b) within
the control and knowledge of the insured.

(2) If an
insurer or its agent is not promptly notified of a change under subparagraph
(1) of this condition, the contract is void as to the part affected by the
change.

[19]

At trial, Wawanesa argued that it had met the test for voiding the
appellants policy under statutory condition 4, by proving that: (1) there was
a change material to risk; (2) the change was within the appellants control;
(3) they had knowledge of the change; and (4) they did not notify Wawanesa or
Hub.

[20]

The appellants admitted that the change itself was within their
knowledge and control and they had not notified Wawanesa or Hub, but argued
they were not aware the change was material to risk.

III. REASONS FOR JUDGMENT

Credibility

[21]

The reasons for judgment, which are indexed as 2019 BCSC 196 (the
Reasons), contain a comprehensive review of the evidence.

[22]

In the section of the Reasons entitled Credibility, the judge set out
the parameters of her analysis of this issue at para. 30:

Although many of the facts in
this case are not disputed, credibility is a contested issue. Most
significantly, Mr. Schellenberg and Hubs representative, Brenda Koehn,
provided conflicting evidence about the conversation they had after the
outbuilding was completed. The Schellenbergs rely upon his version to assert Ms. Koehn
should have asked additional questions and her failure to do so is what lead to
inadequate coverage.

[23]

She then reviewed the evidence and indicated that, for several reasons,
she had concerns with the credibility of the appellants testimony.

[24]

First, she noted that significant aspects of Mr. Schellenbergs
evidence had changed between direct and cross-examination, and during the cross-examination
itself. Second, the judge considered much of both of the appellants evidence
to be unreasonable, if not implausible. Accordingly, where their evidence
conflicted with that of Ms. Koehn, she preferred the latter, noting that Ms. Koehns
testimony was reasonably consistent and better aligned with the contents of the
policy.

The Claims against Wawanesa, Statutory Condition 4 and Findings of Fact

[25]

Wawanesas personal lines underwriting manager, Liz Strocel, testified
that Wawanesa would not insure any property with a marijuana grow operation,
whether legal or illegal. Jonathan Willoughby, an underwriting expert, opined
that the presence of a cannabis grow operation on a residential property would
be considered material to an underwriter because of multiple increased risks.

[26]

The appellants did not lead any expert evidence at trial with respect to
materiality.

[27]

On the issue of materiality, the judge was entirely satisfied that the
presence of the grow operation in the outbuilding was a material change in risk:
Reasons at para. 69.

[28]

In light of the appellants submission that, pursuant to statutory
condition 4, it was for the insurer to prove that the insured knew, or ought to
have known, that the change was material to the insurer, the judge reviewed
certain conflicting cases on the point.

[29]

First, the judge noted that no legal authority in British Columbia had
specifically considered whether statutory condition 4 required an insured to know
the change in risk was material. The judge noted that, unlike statutory
condition 1 (which deals with misrepresentations in applications for
insurance), statutory condition 4 does not use the term fraudulently. Thus,
statutory condition 4 appeared to require a higher standard of disclosure with
respect to material changes during the term of an insurance contract. She also
noted that the statutory conditions have been held to be remedial in nature.

[30]

The judge then discussed
Aviva Insurance Company of Canada v. Thomas
,
2011 NBCA 96, in which Chief Justice Drapeau, for the New Brunswick Court of
Appeal, declined to definitively answer the question as to whether the
knowledge requirement included knowledge of materiality. She also referred to
Violette
v. Wawanesa Mutual Insurance Company
, 2012 NBQB 47, which decided that the
insureds subjective knowledge of materiality was relevant, and
Wolfe v.
Western General Mutual Insurance
, [2000] O.J. No. 2673 (S.C.J.), which
found that the insurer was not required to prove the insureds subjective
belief regarding materiality of the change of risk to the insurer.

[31]

Following the modern approach to statutory interpretation, the judge
noted that statutory condition 4 likely required objective knowledge of
materiality but she expressed concern about requiring an insurer to prove
subjective knowledge: Reasons at para. 97.

[32]

The judge found, however, that it was not necessary for her to decide
this issue, finding at paras. 98101 of the Reasons, that Mr. Schellenberg
actually had known the changes in question were material to his insurance. In
reaching this conclusion, she made the following findings of fact:

·

Mr. Schellenberg knew he had an obligation to notify Hub or
Wawanesa of significant changes to the property or its use because changes in
risk could affect both the appellants premiums and their coverage;

·

Ms. Koehn did not tell Mr. Schellenberg that the
coverage on the outbuilding was $300,000;

·

Mr. Schellenberg did not tell Ms. Koehn about the
upgrade to the electrical system from 200 to 400 amps;

·

the grow operation was likely in place when Mr. Schellenberg
spoke with Ms. Koehn, and, in any event, the judge had no doubt that by
that time the grow operation had been planned for some time and steps had been
taken to obtain licenses from Health Canada;

·

after Mr. Schellenbergs conversation with Ms. Koehn,
the appellants did not notify either Hub or Wawanesa of the grow operation,
despite having received the Renewal Letter and other renewal documents once, if
not twice, prior to the fire;

·

had they read the Renewal Letter and the examples of material change
listed therein, the appellants would have been alerted to the need to notify
Hub or Wawanesa of the grow operation;

·

the magnitude and complexity of the grow operation constituted a
significant change from an ordinary use of the property, and certainly more
unusual than the presence of a shop, which Mr. Schellenberg did disclose; and

·

it was not believable that Mr. Schellenberg never considered
the grow operation to be relevant to the appellants insurance, particularly
given its nature/size and the fact that the appellants were concerned about
theft and/or robbery if others became aware of it.

[33]

At paras. 100101 of the Reasons, the judge stated:

[100]    In all of these circumstances, it seems clear to me Mr. Schellenberg
mislead Ms. Koehn by disclosing the shop but not the grow operation or the
upgrade to the electrical system during their phone call. Although he may well
have disclosed the grow operation or the upgrade to the electrical system if
asked directly about either one, I do not accept that if he had been asked only
about the upgrade and then for an explanation, his answer would have included
the presence of the grow operation, based on his evidence denying any awareness
of risk and his evidence denying the upgrade was due to the grow operation. The
other explanation for never later telling Hub or Wawanesa about its presence
the Schellenbergs practice of not telling anyone willingly  was also unpersuasive.
The evidence of both established this practice was rooted in a fear of being
the target of crime or perhaps unwanted attention. Neither explained how
notifying Hub or Wawanesa could possibly lead to either consequence.

[101]    To reiterate, I find
that Mr. Schellenberg knew the presence of the grow operation and the
upgrade to the electrical system were changes in risk relevant, if not
significant, to their insurance coverage or premiums which he failed to
disclose, first to Ms. Koehn in 2012 or 2013 and then Hub or Wawanesa
afterwards.

[34]

Having found that Wawanesa had met the other requirements for statutory
condition 4, the judge determined that it had properly voided the policy and
dismissed the appellants claim for indemnity.

[35]

At para. 104 of the Reasons, the judge noted:

The Schellenbergs have not
pleaded or submitted they should be relieved of the consequences of their
breach of statutory condition 4, pursuant to s. 32 of the
Insurance
Act,
which allows the court to find a condition not binding if held to be
unjust or unreasonable. I will therefore say no more about this.

The Claims Against Hub

[36]

With respect to the negligence claim against Hub, the judge noted that
the nature of an insurance brokers duty of care was to provide advice to a
customer about the coverage available to meet the customers needs, including
gaps in coverage and how to protect against these gaps:
Beck v. Johnston,
Meier Insurance Agencies Ltd.,
2011 BCCA 250, affg 2010 BCSC 719. However,
relying on
495793 Ontario Ltd. (Central Auto Parts) v. Barclay
, 2016
ONCA 656 at para. 57, she found that expert evidence was required to
establish the standard of care of a reasonable insurance broker in the
circumstances, disagreeing with the appellants submission that this could be
determined based on case law and other evidence. In her view, neither of the
two exceptions considered in the jurisprudencewhere the breach of the standard
is egregious, or where the standard relates to non-technical matters within the
knowledge and experience of the ordinary personapplied. She stated at paras. 119121:

[119]    Here, I am also satisfied that expert evidence is
necessary. Neither of the two exceptions apply. The Schellenbergs have not
suggested Hubs alleged breach or breaches were egregious and therefore
obvious. What inquiries a reasonable and prudent broker would have made and
what information if any he or she would have provided about coverage and
potential gaps in coverage, at the time, in this context, is far from
straightforward. In other words, the standard of care is not within the every
day knowledge of the average person.

[120]    At issue is whether Hub failed to exercise
reasonable care and skill during the discussion between Ms. Koehn and Mr. Schellenberg
in 2012 or 2013 and when the Schellenbergs insurance was renewed after the
undisclosed material changes in risk occurred including the presence of the
grow operation and the upgrade to the electrical system. In addition to being
critical of Hubs failure to include a grow operation as an example of material
change in the attachment to the Renewal Letter, the Schellenbergs argued that
upon being told about the shop in the bunker and a change in the electrical
system, Ms. Koehn should have asked about a marijuana grow operation. But Mr. Schellenberg
did not tell Ms. Koehn about the change to the electrical system. That
leaves the Schellenbergs further argument that Ms. Koehn should have
asked about the electrical system and what else might be going on in the shop,
bunker and or outbuilding. Upon being asked about the electrical system, as I
mentioned, they suggest Mr. Schellenberg would have told her about the
upgrade. If asked to explain it, he would have disclosed the grow operation. I
have already declined to draw this last inference for the reasons stated. Aside
from the facts he did and did not disclose to Ms. Koehn during their
conversation and then to Hub or Wawanesa later, a range of other circumstances
may well be relevant to determining the requisite standard of care such as the
Schellenbergs annual receipt of the Renewal Letter and its attachment.

[121]    On the assumption the
Schellenbergs should have at the very least adduced evidence of the industry
standard or customary practice of brokers regarding their approach to making
inquiries and providing advice about material changes in risk to prove the
standard of care, they did not. Ms. Koehns testimony indicating that it
was not her standard practice to ask a client about marijuana during the
renewal process, although she was aware that Wawanesa would not underwrite grow
operations, and she could have, not should have asked about the electrical
system is the only indication.

[37]

In the event that her conclusion was wrong that the appellants had
failed to establish the breach of the requisite standard of care, the judge
went on to state that the installation of a grow operation was not reasonably
foreseeable in the sense that it would occur to the mind of a reasonable
insurance broker in Hubs position. She was of the view that it was not
reasonable to impose an obligation on Ms. Koehn to ask Mr. Schellenberg
about changes to the electrical system or the presence of a grow operation, in
light of the information he did provide and the surrounding circumstances. She
also reiterated that she was not satisfied that Mr. Schellenberg would
have disclosed the grow operation if Ms. Koehn had asked him directly
about changes to the electrical system.

[38]

Accordingly, the claim in negligence was dismissed. The claim against
Hub in contract was dismissed on the same basis. The judge found that expert
evidence, or, at the very least, evidence of the industry standard and
practice, was also required to establish the content of the alleged implied
term of the appellants contract with Hub that required Hub to exercise
reasonable care, skill and diligence.

IV. THE APPEAL

[39]

The appellants raise several grounds on appeal.

Did the Judge Err in Finding that the Grow Operation and the Electrical
Upgrade were Changes Material to the Risk?

[40]

A change material to the risk is one that if disclosed would have caused
a reasonable insurer to decline the risk or stipulate a higher premium: Reasons
at para. 60, citing
Henwood v. Prudential Insurance Co. of America,
[1967]
S.C.R. 720 at 726727.

[41]

The appellants allege that the judge erred in fact, in law and on
questions of mixed fact and law. Essentially, they submit that the judge made a
reversible error of law in respect of the test for materiality by failing to
consider whether statutory condition 4 required an insurer to prove an insured
knew, either objectively or subjectively, that a change in risk was material to
the insurer as a precondition to voiding the policy.

[42]

They further take issue with the judges findings of fact that Mr. Schellenberg
knew that the existence of the grow operation and the electrical upgrade were
material changes to the risk.

[43]

I will first deal with the judges findings of fact since they ground her
conclusion that she was not required to decide the applicable test regarding
knowledge of materiality in relation to statutory condition 4.

[44]

As I have outlined at paras. 32 and 33 above, the judge made
numerous findings of fact in support of her conclusion with respect to Mr. Schellenbergs
knowledge of materiality. It is well settled that the standard of review for
findings of fact is that they are not to be reversed unless it can be
established that the trial judge made a palpable and overriding error:
Housen
v. Nikolaisen
, 2002 SCC 33 at para. 10.

[45]

A palpable and overriding error is one that is so obvious that it can
easily be seen or known:
Housen
at para. 5. The error must go to
the root of the challenged finding of fact such that the fact cannot safely stand
in the face of that error:
Swiss Reinsurance Company v. Camarin Limited.
,
2015 BCCA 466 at para. 62, citing
Waxman v. Waxman
(2004)
,
186 OAC 201 at para. 297, and
Schwartz v.
Canada,
[1996] 1 S.C.R. 254
.

[46]

In my view, the evidence at trial amply supported the judges finding
that the grow operation was material to the risk. Furthermore, the evidence,
both documentary and
viva voce,
together with the findings on
credibility, provided a sound basis for the findings of fact made in relation
to the appellants subjective knowledge that the existence of the grow
operation and the electrical upgrade were material to the risk and ought to
have been disclosed to Wawanesa and/or Hub.

[47]

The appellants cannot demonstrate that the judge made a palpable and
overriding error in finding that the appellants ought to have knownand that Mr. Schellenberg
actually did knowthat the presence of the grow operation was a risk material
to the insurer.

[48]

Given the conclusion that the appellants subjectively believed that the
grow operation and electrical upgrade ought to have been disclosed, there was
no need for the judge to then embark on a theoretical analysis as to whether
statutory condition 4 required the insurer to prove the appellants subjective
knowledge of materiality and thus resolve the conflicting case law.

[49]

Accordingly, I would not accede to this ground of appeal.

Did the Judge Err in Concluding that the Material Change in Risk does not
Need to be Causally Related to the Loss?

[50]

The appellants submit that since the fire was not caused by the grow
operation, there should be coverage.

[51]

The applicable authorities are clearly contrary to this argument. For
example, in
Marche v. Halifax Insurance Co.,
2005 SCC 6, the insured had
purchased a house and then moved away to find work. The house remained vacant
for some time before a tenant moved in. The home was later destroyed by fire
and the insurer denied the claim on the basis that the vacancy was a material
change in risk that the insured failed to report to the insurer. Regarding the
causal connection issue, Justice McLachlin (as she then was) stated, at para. 42:

On the other hand, the insurer might argue that lack of
notification of a change cost it an opportunity to cancel the contract before
the loss.
Moreover, it is not essential that a statutory breach be causally
connected to the loss
: see
Henwood v. Prudential Insurance Co. of
America
, [1967] S.C.R. 720, in which coverage was denied where the insured
had not disclosed the fact that she suffered from clinical depression, and was
later killed in an unrelated car accident.

[Emphasis added.]

[52]

While dissenting in the result, Justice Bastarache, agreed with the
majority at para. 88 that no causal connection between the breach and the
cause of the loss is required. I would not accede to this ground of appeal.

Should the Appellants be Granted Relief Pursuant to Section 32 of the
Insurance
Act
?

[53]

Section 32 of the
Insurance Act
provides:

Unjust contract provisions

32        If a contract contains
any term or condition, other than an exclusion prescribed by regulation for the
purposes of section 33 (1) or established by section 34 (2) or (3), that is or
may be material to the risk, including, but not restricted to, a provision in
respect of the use, condition, location or maintenance of the insured property,
the term or condition is not binding on the insured if it is held to be unjust
or unreasonable by the court before which a question relating to it is tried.

[54]

The appellants acknowledge that the relief they seek pursuant to this
section of the
Insurance Act
is a new argument advanced on appeal, but
note that the issue was raised by the judge in her Reasons.

[55]

Relying on
Mah v. Wawanesa Mutual Insurance Company
, 2012 ABQB
577, revd on another point at 2013 ABCA 363, the appellants argue that
Wawanesa voiding the policy due to the discovery of the legal grow operation,
which was not causally connected to the loss, is an unreasonable application of
statutory condition 4. In
Mah,
the trial judge stated the following at para. 30:

It is generally
unjust and unreasonable for a court to give affect to a breach which is not
causily connected to the loss:
Marche v. Halifax Insurance Co.,

2002 NSSC 62,
[2002] 202 N.S.R. (2d) 345, (N.S.S.C.)
.

[56]

The authority cited for this proposition of law is the trial judgment in
Marche,
which was appealed to the Supreme Court of Canada, where, as set
out above, the majority held that it is not necessary for a breach to be
causally connected to the loss. Furthermore, it is notable that the trial judge
in
Mah
relied on this proposition to justify allowing the defendant
insurer to act upon the breach of statutory condition 4, as the loss in that
case
was
causally connected to the breach of the policy. The Court of
Appeal overruled the decision on the basis that the respondent insurer had
received actual notice of the change material to the risk, albeit through a
third-party, and therefore, it could not rely on the insureds non-disclosure
as a defence. For these reasons, I do not find
Mah
compelling authority
for the appellants argument.

[57]

Wawanesa accepts that although the issue was not raised in the court
below, no new evidence is required to consider the application of the section
and no procedural unfairness would result to any of the parties for it to be
considered on appeal. It submits that unlike the situation in
Marche
, there
was no rectification of the policy of insurance in this case. In fact, the
material changes and their non‑disclosure continued at the time of the
loss.

[58]

In my view, it would be contrary to the principles of
uberrima fides
that is utmost good faith as set out in the seminal case of
Carter v. Boehm
(1766), 3 Burr. 1905, 97 E.R. 1162 (Eng. K.B.) at pages 19091910 to apply
s. 32 of the
Insurance Act
in the circumstances of this case. That
is because the findings of fact to which I have referred, which include
deliberate concealment by the appellants from the respondents of material
changes to the risk, do not justify what, at its core, is equitable relief.

[59]

Accordingly, I would not accede to this ground of appeal.

Did the Judge Err in Concluding that the Claims Against Hub Should be
Dismissed?

[60]

The basis for the appellants appeal on this issue relates to the
judges conclusion that expert evidence was required to provide the evidentiary
basis for the content of Hubs standard of care.

[61]

They argue that although it was Ms. Koehns evidence that she did
not, as a matter of course, make general inquiries about upgrades in electrical
supply to a property, the facts of this case, and in particular, the disclosure
of the shop in the outbuilding, ought to have resulted in her making further
inquiries. Had she done so, the appellants say they would have disclosed the
existence of the grow operation.

[62]

I would not accede to this ground of appeal for several reasons.

[63]

First of all, the question of whether expert evidence is required
to establish the standard of care is one of fact, reviewable on the standard of
palpable and overriding error
:
Bergen v. Guliker,
2015
BCCA 283 at para. 130
; Firman Sales & Service Ltd. v.
Winnipeg Building and Decorating Ltd.
,

2017
MBCA 120

at para. 4.

As I have noted at paras. 3637 of these
reasons, the judge carefully reviewed this issue and decided that expert
evidence was required. In my view, no palpable and overriding error has been
demonstrated.

[64]

Second, even if expert evidence was not required, the judge made a
finding of fact that, contrary to his evidence, Mr. Schellenberg would
not
have disclosed the existence of the grow operation had Ms. Koehn made the
inquiries, which the appellants argued ought to have made.

[65]

In my view, this finding is fatal to the appellants arguments on this
issue.

V. CONCLUSION

[66]

I am not persuaded that the trial judge made any error of principle or any
palpable and overriding error in her assessment of the case.

[67]

She correctly identified the applicable legal tests, and made no
reversible errors in her analysis. She comprehensively reviewed and discussed
the evidence, and her findings of fact and conclusions were supported by that
evidence.

[68]

Accordingly, I would dismiss the appeal.

The Honourable Mr. Justice Abrioux

I AGREE:

The Honourable Madam Justice
Newbury

I AGREE:

The Honourable
Mr. Justice Butler


